Per Curiam.
This was a bill by Long against the railroad companies above named, praying a temporary and final injunction restraining said companies from constructing their road through his homestead. The bill alleged a case of emergency as an excuse for not giving notice.
A temporary injunction was granted by the circuit judge. Appeal from the grant. There is no brief in the record.
We have looked through the bill, and think it made a case for a temporary injunction. Whether it would be perpetuated on the final hearing, it is not necessary now to inquire. The only question at present, is, did the bill make a ease for a temporary injunction?
The decree is affirmed with costs.